Title: To Thomas Jefferson from John Jay, 15 March 1785
From: Jay, John
To: Jefferson, Thomas



Dear Sir
New York 15th. March 1785

I have the Honor of transmitting to you, herewith enclosed, an Extract from the Journal of Congress respecting your Appointment to represent the United States at the Court of Versailles as their Minister. On which be pleased to accept my sincere Congratulations.
The next Packet will bring you a Letter of Credence, and such other Papers as this Appointment may in the Opinion of Congress render proper.
Mr. Randall, who is the Bearer of this, has also in charge a Packet of Newspapers directed to Mr. Adams, Dr. Franklin and yourself. I have the Honor to be &ca.

John Jjay

